DETAILED ACTION
The application has been made of the record and currently claims 1 - 14 are pending with claim 15 being cancelled by the applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both duct section in Figs. 2b and 9 and duct wall in Figs. 6,7, and 8 (see page 5, line 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 5, Line 5, “wall width of the duct 7, 7’” appears it should read “wall width of the duct 9”;

On page 5, Lines 7, “duct wall 6, 6’” appears it should read “duct wall 9”;
On page 5, Lines 9 – 10, “see Figure 7” appears it should read “see Figure 8”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "receiving means" in line 1.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ficchi (U.S. Patent No. 5,653,482) in view of Gray (U.S. PGPub No. 2009/0309358).
Claim 1, Ficchi discloses a duct apparatus comprising a first duct section and a second duct section (considered as 15; see Fig. 1), each duct section being provided with a connector assembly (considered as 10 in Fig. 1) for use in connecting the first duct section to the second duct section, each connector assembly comprising a plurality of flange elements (considered as 30 in Fig. 4), and a plurality of corner elements (considered as 40, in Fig. 3) wherein each flange element (30) includes attachment means (considered as 34 in Fig. 4) for attachment of an end face of a duct section thereto, and each corner element engages with two flange elements (see Fig. 1), wherein the first duct section is attached to the second duct section using adhesive tape (considered as 50 in Fig. 5) applied around the perimeter of the connector assembly of the first duct section (see Fig. 5), and wherein the tape both adheres the first section to the second duct section and provides a seal between the two duct sections (see Fig. 6) but does not expressly disclose the tape being two-sided. However, Gray discloses a similar duct apparatus where a two-sided adhesive tape is used (see paragraph 0035, lines 9 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute one tape for another as it is well known that if both ends of each duct segment were to include the two-sided adhesive, the adhesive of the first duct would 

In regards to claim 2, Ficchi further discloses:
A duct apparatus according to Claim 1, the attachment means comprising an opening (considered as 36 in Fig. 4) in the flange element into which the duct section is inserted.

In regards to claim 3, Ficchi further discloses:
A duct apparatus according to Claim 1, wherein the flange element includes a corner element receiving means (considered as 33 in Fig. 4).

In regards to claim 4, Ficchi further discloses:
A duct apparatus according to Claim 1, wherein the receiving means comprises an opening so shaped and dimensioned as to receive a part of a corner element (see Figs. 1 and 4).

In regards to claim 5, Ficchi further discloses:
A duct apparatus according to Claim 4, wherein the said part of a corner element is a push fit in the opening (see Col. 2, Lines 54 – 56).

In regards to claim 6, Gray further discloses:
A duct apparatus according to claim 1, wherein the two-sided adhesive tape is provided in a continuous length (see paragraph 0028, lines 9 – 16, where the tape may be cut into a single piece of multiple pieces but is preferred to be in a continuous length to avoid air-gaps at the open ends; see Fig. 2).

Claim 7, Gray discloses a duct apparatus according to Claim 6, wherein the tape has a first end and a second end but does not disclose the two ends overlap by at least a distance of at least 5mm. However, Ficchi discloses that the tape should overlap one another by at least the length of one-half of the leg of the corner element but does not expressly disclose a distance of at least 5mm. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to combine known technique of Gray with the technique of Ficchi where Gray has taught the technique of applying a continuous length of two-sided tape to the connector assembly and Ficchi has taught the tape should overlap one another by at least a length of one-half the leg of the corner element as there is a motivation of overlapping pieces of tape when they are compressed between the connector assemblies since it forms an airtight seal between both of the duct sections (see Col. 3, Lines 59 – 65 of Ficchi). 
In regards to expressly disclosing the tape overlapping at least a distance of 5mm, it appears that at least a length of one-half of the leg of the corner element meets the limitation even though it does not expressly disclose a length of at least 5mm (see Col 4, Lines 48 – 55 of Ficchi). 
In addition, it should be noted that it has been held that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. See In re Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004); see MPEP 2144.05.

In regards to claim 8, Gray further discloses:


In regards to claim 9, Ficchi further discloses:
A duct apparatus according to Claim 8, wherein each length of tape has a first end and a second end and each first end of each length of tape overlaps with a second end of a different length of tape by at least a length of one-half of the leg of the corner element but does not expressly disclose a distance of at least 5mm. However, it appears that at least a length of one-half of the leg of the corner element meets the limitation even though it does not expressly disclose a length of at least 5mm (see Col 4, Lines 48 – 55). 

In regards to claim 10, Ficchi further discloses:
A duct apparatus according to Claim 1, further comprising an additional length of tape (considered as 60 in Fig. 1) at each corner element (considered as 40, in Fig. 3) of the connector assembly of the first duct section (see Fig. 1).

Claim 11, Ficchi discloses a method of connecting a first duct section to a second duct section comprising the steps of: 
a. attaching a connector assembly to the first duct section and attaching a connector assembly to the second duct section (considered as 15; see Fig. 1), each connector assembly comprising a plurality of flange elements (considered as 30 in Fig. 4), and a plurality of corner elements (considered as 40, in Fig. 3), wherein each flange element 
b. applying adhesive tape (considered as 50 in Fig. 5) to the connector assembly of the first duct section (see Fig. 5); 
c. aligning the connector assemblies of the first and second ducts and inserting a fastener through the aperture of each corner element (see Fig. 1); 
d. securing the said duct sections together with fastener (see Fig. 6); and
e. applying pressure to the connector assemblies to secure the duct sections together with the adhesive tape (see Fig. 6); but does not disclose the tape being two-sided.
However, Gray discloses a similar duct apparatus where two-sided adhesive tape is used (see paragraph 0035, lines 9 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute one tape for another as it is known to apply a two-sided tape to adhere to either one side of the connector assembly or both connector assemblies to create a seal between both duct sections (see paragraph 0035, lines 9 – 12; see paragraph 0027).
It is inherent of the apparatus that one of ordinary skill in the art before the effective filling date would need to take these steps in order to assemble the connector assembly to the duct sections. 

In regards to claim 12, Gray further discloses:


Claim 12, Gray discloses a method according to Claim 12, wherein the tape has a first end and a second end but does not disclose the two ends overlap by at least a distance of at least 5mm. However, Ficchi discloses that the tape should overlap one another by at least the length of one-half of the leg of the corner element but does not expressly disclose a distance of at least 5mm. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to combine known technique of Gray with the technique of Ficchi where Gray has taught the technique of applying a continuous length of two-sided tape to the connector assembly and Ficchi has taught the tape should overlap one another by at least a length of one-half the leg of the corner element as there is a motivation of overlapping pieces of tape when they are compressed between the connector assemblies since it forms an airtight seal between both of the duct sections (see Col. 3, Lines 59 – 65 of Ficchi). 
In regards to expressly disclosing the tape overlapping at least a distance of 5mm, it appears that at least a length of one-half of the leg of the corner element meets the limitation even though it does not expressly disclose a length of at least 5mm (see Col 4, Lines 48 – 55 of Ficchi). 
In addition, it should be noted that it has been held that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. See In re Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004); see MPEP 2144.05.

In regards to claim 14, Ficchi further discloses:
A method according to claim 11, further comprising the step of applying additional lengths of adhesive tape (considered as 60 in Fig. 1) to the corner elements (considered as 40, in Fig. 3) of the connector assembly of the first duct section prior to step iii).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
Fischer (U.S. Patent No. 10,544,891) teaches a connector assembly attached to a duct section with tape that is overlapped with one another. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.T.R./               Examiner, Art Unit 3679      


/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679